Citation Nr: 1506413	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  09-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for right knee total knee arthroplasty associated with degenerative arthritis.

2. Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the left knee.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2012.  A transcript of that hearing is associated with the claims file. 

This claim was previously before the Board in January 2014, when it was remanded for additional development. 

In correspondence dated in July 2009 and March 2010, the Veteran indicated that his knee disabilities made it difficult for him to work and that he was "try[ing] to work for himself".  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must consider entitlement to a TDIU when a claimant seeks an increased rating for a service-connected disability, if a TDIU claim is expressly raised by the claimant or raised by the evidence of record.  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the increased rating claims, and is properly before the Board.  Id.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's right knee total knee arthroplasty associated with degenerative arthritis is manifested by no more than intermediate degrees of residual weakness, pain, or limitation of motion.

2.  The Veteran experiences mild instability of the right knee.

3.  The Veteran's left knee degenerative joint disease is not manifested by limitation of flexion of 15 degrees or less or limitation of extension, subluxation, instability, ankylosis, or malunion of the tibia and fibula. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for right knee total knee arthroplasty associated with degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5003, 5055, 5010, 5260, 5261 (2014).

2.  The criteria for a separate 10 percent evaluation for mild recurrent subluxation and medial-lateral instability of the right knee, status post total knee arthroplasty,  have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

3. The criteria for a disability rating in excess of 20 percent for degenerative joint disease of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In this case, prior to the initial denial of the present claim, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased rating for his knee disabilities in a notice letter sent in June 2005.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of his claims.  The RO further described what evidence that the Veteran should provide in support of his claim.  The Veteran does not appear to have been specifically informed of how VA determines ratings and effective dates prior to the initial adjudication.  However, these claims were readjudicated in statements of the case issued in March 2009, February 2010, and May 2012.  Any defect in notice has since been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).


VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  No outstanding evidence has been identified that has not otherwise been obtained.

The file currently before the Board is a rebuilt claims file.  In this regard, the Veteran was notified that his claims file was missing and was provided an opportunity to submit copies of any records in his possession.  A March 2014 letter from the VA records management center indicates that a search for the original file was unsuccessful and that the file should be rebuilt.  Copies of the original service treatment records and pertinent treatment records have been obtained.  Also on file are pertinent (more recent) VA outpatient treatment records.  The file also contains statements and contentions made by the Veteran and his representative.  

The Veteran has also undergone VA examinations that addressed the medical matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disabilities in sufficient detail so that the Board is able to fully evaluate them.

Additionally, during the September 2012 hearing, the VLJ asked questions to help direct the Veteran's testimony, and specifically asked the Veteran for details concerning nature and history of his right and left knee disabilities.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board also finds that there has been substantial compliance with its January 2014 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  VA attempted again to retrieve missing records from the claims file, obtained current treatment records, and scheduled the Veteran for an additional examination.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Increased Ratings Laws and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disability on appeal is entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Right Knee Disability 

The Veteran's status post total right knee replacement is currently rated as 30 percent disabling under Diagnostic Code (DC) 5055.  Under 38 C.F.R. § 4.71a, DC 5055, for one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).

Under 38 C.F.R. § 4.71a, DC 5256 (ankylosis of the knee), a 40 percent rating is warranted for ankylosis in flexion between 10 degrees and 20 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

Under Diagnostic Code 5260, a 10 percent disability evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

Diagnostic Code 5261 (limitation in extension of the leg), provides for a 40 percent rating when extension is limited to 30 degrees.

Under Diagnostic Code 5262 (impairment of the tibia and fibula), a 40 percent rating requires nonunion of the tibia and fibula with loose motion, requiring use of a brace.

During a VA examination from February 2008, the Veteran stated that he has had hyalgan injections in his knees and that he was taking medication, using a cane, and had a brace.  The Veteran endorsed pain and stiffness but denied episodes of dislocation or subluxation.  Flare-ups of joint disease were noted to be severe and occurred daily.  Range of motion was from 0 to 130 degrees.  The examiner indicated that there was pain on motion of the right knee and objective evidence of facial grimacing.  There was no increase in pain or loss in range of motion on repeat.  The knee was noted to be stable.  The examiner noted that motor strength was 5/5.  There was a negative Lachman's and McMurry's test. 
 
In a treatment record dated in May 2009, the Veteran reported that he was still having pain at the distal/lateral portion of his patellofemoral joint.  He indicated that pain is worse when getting up after sitting.  The range of motion of his right knee was 0 to 110 degrees and x-rays showed that the components were in their proper positions and there were no signs of loosening.  The physician indicated he would try a "Healey weber brace."  In correspondence dated in July 2009, the Veteran indicated that he was wearing knee braces constantly but that he was still stumbling when his knees would give away.  Accordingly, he was using a cane to assist his walking.  In treatment records from August 2009, the Veteran complained of chronic progressive worsening bilateral knee pain, swelling, and intermittent giving way.  He stated that the pain increased with sitting, standing, bending, and driving but stated that the knee brace was helpful.  He went on to note that he walks with a cane.  Radiographic evidence showed a stable appearance of the total right knee arthroplasty.  No loosening or dislocation was evident. 

During the Veteran's hearing in September 2012, he stated that his right knee gives way when he walks about a block so he has to use a cane.  He indicated that his knee gives out every day.  The Veteran's spouse agreed that the Veteran cannot walk from the house to the backyard without having to stop because of his knee.  She also noted that they try not to have the Veteran bend down to pick things up.  The Veteran stated he thought he had lateral instability in his right knee and that he has constant aching pain.  

Treatment records from August 2013 show that the Veteran's chief complaint was bilateral knee pain.  The Veteran stated that he had a brace but that he was not wearing it.  Objectively, the Veteran's right knee had mild effusion and was tender to palpation to anteromedial aspect of the knee.  Active range of motion was from 10 to 100 degrees with some mild laxity.  Radiographic findings showed possible loosening medial femoral/tibial component. 

During a VA examination in April 2014, the examiner noted that Veteran's severe right knee degenerative joint disease, post arthroscopic partial menisectomy and post total joint arthroplasty.  The examiner also stated that orthopedic notes indicate surgical intervention was needed for loosening of the right knee prosthesis.  The Veteran reported difficulty walking and climbing stairs, that he stumbles, and that he has fallen because of his knee conditions.  He stated that he has daily pain in both knees.  The Veteran endorsed pain and regular swelling and tenderness but denied dislocation, subluxation, and effusion.  He stated he has occasional instability, locking, or giving way.  Range of motion testing showed the Veteran's flexion was to 110 degrees, with pain at 100 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  The right knee flexion and extension strength were both 5/5 and the Lachman's test was normal for instability.   The examiner stated that the Veteran's right knee replacement resulted in intermediate degrees of residual weakness, pain, or limitation of motion.
  
The Board has considered the foregoing evidence and finds that it presents a disability picture that most closely approximates the criteria for the minimum 30 percent evaluation under Diagnostic Code 5055 for postoperative right total knee replacement on the basis of intermediate degrees of residual weakness, pain and limitation of motion.  The criteria for a 60 percent evaluation under Diagnostic Code 5055 are not met as the clinical evidence does not demonstrate that the Veteran experiences chronic residuals consisting of severe painful motion or weakness in the right lower extremity.

The Veteran's right knee flexion strength and extension strength was regularly noted to be 5 out of 5.  Additionally, the worst range of motion documented was pain at 100 degrees, which exceeds the compensable level of disability under DC 5260 for limitation of flexion.  The findings of the April 2014 VA examiner of flexion to 110 degrees, with pain at 100 degrees, and extension to 0 degrees, would not constitute severe painful motion as the codes pertaining to limitation of motion provide for higher ratings that the Veteran's measured ranges do not nearly approximate.  Although the Veteran has indicated that he has constant pain, the examiner found no evidence of weakness, malunion, and very mild swelling.  The examiner also specifically stated that the Veteran's right knee replacement resulted in intermediate degrees of residual weakness, pain, or limitation of motion, rather than chronic or continuous.  There was no additional loss of range of motion on repetition.  Thusly, the 30 percent is deemed to appropriately compensate the Veteran for his level of right knee impairment.

The Board has also considered whether the Veteran is entitled to a higher rating under diagnostic codes specified by DC 5055.  However, the assignment of an evaluation above 30 percent is not warranted as limitation of extension to 30 degrees is not demonstrated such that a 40 percent evaluation may be assigned under DC 5261.  Nor does the evidence objectively demonstrate the presence of ankylosis, such that an evaluation above 30 percent may be assigned under DC 5256.  The evidence also does not demonstrate the presence of impairment of the left tibia and fibula due to nonunion with loose motion that requires a supportive brace for a higher evaluation under DC 5262.  Indeed, although physicians have indicated there is possible loosening of the Veteran's knee replacement, there is no conclusive evidence of such or evidence of subsequent conclusive x-rays or treatment.  

Consideration has also been given to whether separate, compensable ratings may be assigned under diagnostic codes not specified under DC 5055.  A rating under DC 5260 is not warranted as the Veteran does not demonstrate flexion limited to 45 degrees, which is required for a 10 percent rating.  Painful motion, at its worst, results in limitation of flexion to 100 degrees.  See DeLuca.  Further, there is no evidence of a shortened leg to warrant a rating under DC 5275.  

However, the Board recognizes that the Veteran complains of instability and subluxation, and that the August 2013 treatment note indicated that the Veteran had mild laxity of the knee.  Contemporaneous x-rays also showed a possible loosening of the components. However, when he was seen in April 2014, there was no objective evidence of instability, despite his complaints to the contrary and that he walks with a cane and has been prescribed a knee brace.  Instability is not contemplated in evaluating the residuals of a knee replacement under Diagnostic Code 5055.  The assignment of a separate evaluation under Diagnostic Code 5257 is warranted.  In this regard, and resolving all doubt in his favor, the Board will assign a separate 10 percent evaluation.  Assignment of a separate higher evaluation of 20 percent is not warranted under the current facts of the case, which do not demonstrate moderate recurrent subluxation or instability.

Left Knee Disability

The Veteran's left knee is currently evaluated as 20 percent disabling under Diagnostic Code 5260-5003.  See 38 C.F.R. § 4.27 (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; the additional code is shown after the hyphen).  This hyphenated code indicates that the service-connected disability is limitation of flexion and it is rated as degenerative arthritis under 5003. 

Diagnostic Code 5003 indicates:

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

As noted above, 38 C.F.R. § 4.71a, DC 5256 relates to ankylosis of the knee, and a 30 percent rating is warranted for ankylosis in flexion between 0 degrees and 10 degrees.  

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Removal of semilunar cartilage that is symptomatic warrants a 10 percent rating under Diagnostic Code 5259. 

Under Diagnostic Code 5260, a 30 percent rating is warranted when flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability evaluation is warranted when extension is limited to 10 degrees. A 20 percent disability evaluation is warranted when extension is limited to 15 degrees. A 30 percent disability evaluation is warranted when extension is limited to 20 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Normal range of motion in the knee is 0 degrees of extension and 140 degrees of flexion. See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5262 (impairment of the tibia and fibula), a 30 percent rating requires an impairment of the tibia and fibula showing marked knee or ankle disability.  

During the VA examination in February 2008, the Veteran reported left knee pain.  Range of motion was from 0 to 130 degrees.  There was no evidence of pain or additional loss of range of motion on repetitive use.  Motor strength was recorded as 5/5 in the lower extremities and there was a negative Lachman's and McMurry's test.  The examiner noted that the Veteran's knees were stable and the Veteran's left knee did not have weakness.

In July 2009, the Veteran had a hylagan injection in his left knee.  In August 2009, the Veteran complained of bilateral knee pain with swelling and intermittent giving way.  The Veteran stated that the left knee pain is severe and like a hot stabbing pain.  He reported that he has a knee brace and it is helpful, along with 3 prior knee injections which relieved pain for a short period.  Radiographic imaging showed mild to moderate degenerative narrowing of the medial compartment and marginal osseous spurring to all three compartments.  

During the hearing in September 2012, the Veteran indicated that he has daily pain in his left knee but that it is not as bad as his right.  His spouse went on to note that he was putting a lot of weight on his left knee since his right knee replacement surgery.  The Veteran's spouse believed this was causing more trouble for his left knee. 

During VA treatment in August 2013, the Veteran indicated he had bilateral knee pain.  The impression was left knee degenerative joint disease. 

During the VA examination in April 2014, the examiner noted the Veteran's diagnosis of degenerative joint disease.  The Veteran reported daily pain and stiffness with rare instability and swelling.  He denied episodes of dislocation or subluxation.  He indicated he has flare-ups every 1 or 2 weeks lasting minutes after increased standing, prolonged sitting, or walking.  Range of motion testing resulted in left knee flexion to 115 with pain at 100 degrees and extension to 0 degrees with no evidence of painful motion.  There was also no loss of range of motion on repetition.  The examiner noted that the Veteran has weakened movement and tenderness in his left knee.   Muscle strength testing was normal, stability testing was normal, and there is no evidence or history of a recurrent patellar subluxation or dislocation. 

Based on the evidence above, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's left knee degenerative joint disease.  The Veteran's functional limitations only involve weakened movement, pain on movement, disturbance of locomotion and interference with sitting, standing and weight-bearing.  Although the Veteran has stated he has constant pain in his left knee, his main complaints throughout his treatment records and during his personal hearing relate to his right knee.  Furthermore, he has no more than limitation of flexion to 115 degrees.  Although he has pain at 100 degrees, this is still not a compensable reduction in range of motion.  There is also no objective evidence of additional limitation of motion on repetitive stress testing.  Admittedly he has some limitations in functioning in that he is limited in standing and walking due to knee pain.  And although it was noted that he walks with a cane, the Veteran reported that this was mainly because of the right knee giving out on him.  

Consequently, the Board finds that the evidence fails to demonstrate that the Veteran's disability picture relating to his degenerative joint disease of the left knee is consistent with limitation of flexion to at least 15 degrees when taking into consideration the objective findings and his functional limitations, and, therefore, a disability rating higher than 20 percent is not warranted under Diagnostic Code 5260.  A separate compensable disability rating under Diagnostic Code 5261 is not warranted as the evidence fails to demonstrate that the Veteran has anything but full extension of the right knee.  See VAOPGCPREC 9-04.  There is also no evidence of ankylosis for a rating under Diagnostic Code 5256.  Further, while the Veteran complains of his knee giving out, there is no objective evidence of instability, as the examiners found muscle strength and stability testing was normal.  A separate compensable rating under Diagnostic Code 5257 is also not warranted.  See VAOPGCPREC 23-97.

Other Considerations

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his knee disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his knee disabilities according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's knee disabilities has been demonstrated by the medical evidence that existed at that time.  The medical findings directly address the criteria under which the Veteran's knee disabilities are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected disabilities addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected right and left knee disabilities have presented such an unusual or exceptional disability picture at any time during the appeal period so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2014).  The Board acknowledges the Veteran's complaints that his knee disabilities interfere with his ability to work.  However, the Board finds that his knee symptoms have been adequately addressed.  The Veteran's service-connected knee disabilities are manifested by signs and symptoms such as weakness and limitations of motion, which impairs his ability to sit, stand, or walk for prolonged periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The criteria of the applicable rating schedule as contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5257, 5258, 5259, 5260, and 5261 provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Therefore, in view of the foregoing discussion, the claim for a rating increase in excess of 30 percent for a service-connected status post right knee replacement and in excess of 20 percent for left knee degenerative joint disease must be denied.  Because the evidence in this case is not approximately balanced with respect to this aspect of the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for right knee total knee arthroplasty associated with degenerative arthritis is denied.

A separate 10 percent evaluation for mild instability of the right knee is granted.

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left knee is denied.


REMAND

As noted above, the Board finds that the record has raised an inferred claim for a TDIU rating.  Rice v. Shinseki, supra.  The Veteran claimed that it was difficult for him to work because of his knee disabilities.  Therefore, and in light of Rice v. Shinseki, supra, the fact that the Veteran has not received appropriate notice regarding this issue, the Board finds that the claim for a TDIU rating must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the appropriate notice accompanied by the claims forms necessary to file and complete a TDIU claim on a schedular and extraschedular basis and afford the Veteran the opportunity to submit additional argument and evidence.

2. After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to TDIU should be readjudicated, including consideration of whether to submit the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the claim should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


